The judgment of the Supreme Court was entered
Per Curiam.
Upon the question of the jurisdiction of the Court of Common Pleas of Dauphin county to issue a mandamus to a state officer, we adopt the opinion of the learned president of the court below.
Apart' from this question, we think, even if the court had jurisdiction, the relator did not show himself entitled to the mandamus for which he prayed. It is true, that by the Act of April 9th 1867, it was provided that serving as county, city or borough superintendent shall be deemed a sufficient test of qualification, but the act also provides that, if upon examination of the evidence of competency it shall not prove to be such as is required, or if objection be made in conformity with the fourth section of the Act of April 17th 1865, the superintendent of common schools shall appoint two competent persons, himself being the third, to examine the person elected, and if upon such examination his qualifications are found insufficient, the commission shall not issue. The answer of the respondent shows that such objections were made,' the committee appointed, and a report made unfavorable to the relator. It is clear, we think, that it is only where no objections are interposed, that the proviso, that serving as county, city or borough superintendent shall be deemed a sufficient test of qualification. Such service may have shown that the candidate was entirely disqualified.
Judgment affirmed.